DETAILED ACTION
This Office Action is in response to the application 16/538,096 filed on 08/12/2019.
Claims 1-10 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that foreign priority data TW108118780, May 30, 2019 claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
For the record, the Examiner acknowledges that NO information disclosure statement (IDS), submitted at applicant’s initial time of filing for patent.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 08/12/2019 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 08/12/2019 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 08/12/2019 has been accepted.

Double Patenting
Claims 1-10 of this application is patentably indistinct from claims 1-9 of Application No. TW20190206871U. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Pub. No.: US2020/0021439 in view of Popp, Pub. No.: US 2007/0050635.

Referring to claim 1, Sato teaches a user identity verification method for secure transaction environment, comprising the steps of; 
a user device submitting an attempt to a portal system, said attempt 5comprising a user communication code (para. 0077 and fig. 5, a member registration request); 
(para. 0078 and figs. 1 and 5, generates a pair of the private key D21 and the public key D22); 
said user device submitting a registration information and an input information, said registration information comprising said user communication code and said user public key (para. 0079, and figs. 1and 5; broadcasts a target of new registration, and the public key D22 generated in S102 (S103). Here, each of information on the broadcast member ID and public key D22); and 
15said portal system verifying said input information, said portal system generating and transmitting a new user registration information to a distributed ledger system when said input information satisfies said one-time verification information, said new user registration information comprising said registration information, said distributed ledger system registering said registration information in a smart contract of 20said distributed ledger system to become a legitimate user and allowing said legitimate user to access said distributed ledger system (paras. 0077-0081 and figs. 1 and 5, authentication of the BC network participating member or the signature on the transaction, control of an SC execution authority).

Sato does not explicitly disclose said portal system generating and transmitting a one-time verification information, said one-time verification information corresponding to said user communication code; said input information responding to said one-time verification information. 

 (paras. 0004-0009, 0053 and fig. 1, generating and transferring One Time Passwords ("OTPs")).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Sato with the method and system of Popp, wherein said portal system generating and transmitting a one-time verification information, said one-time verification information corresponding to said user communication code; said input information responding to said one-time verification information to provide users with a means for authentication using a hardware device (Popp: para. 0001). 

Referring to claim 2, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 1. Popp further teaches wherein the generation of said one-time verification information 25comprises the steps of 12said portal system transmitting said attempt to said distributed ledger system; generating a system verification information corresponding to said user communication code when said distributed ledger system confirms that said user communication code does not exist; and  5said portal system receiving said system verification information and generating said one-time verification information according to said system verification information (Popp: paras. 0004-0009, 0053-0059 and fig. 1, authentication/verification information; generating and transferring One Time Passwords ("OTPs")).

Referring to claim 3, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 2. Sato further teaches wherein the generation of said new user registration information comprises the step of encrypting said system verification information and said registration information through a system private key of said portal system (Sato: para. 0053-0059 and fig. 1).

Referring to claim 4, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 3. Sato further teaches wherein the registration of said registration information in a smart contract of said distributed ledger system comprises the step of writing said registration information into said smart contract after said distributed ledger system decrypts said new user registration information to satisfy a system public key of said portal system (Sato: paras. 0077-0081 and figs. 1 and 5).

Referring to claim 5, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 1. Sato further teaches wherein said user public key and said user private key are generated by said user device (Sato: para. 0078 and figs. 1 and 5, generates a pair of the private key D21 and the public key D22). 

Referring to claim 6, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 1. Sato further teaches wherein (Sato: abstract; paras. 0057-0058 and fig. 3, contract ID).

Referring to claim 7, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 1. Sato further teaches wherein said user communication code comprises one of a phone number, an instant messaging account and an email address of said user device (Sato: paras. 0056-0058, contract ID).

Referring to claim 8, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 1. Sato further teaches wherein said distributed ledger system comprises a plurality of 10blockchain servers that are linked together (paras. 0059, 0063 and claim 1, plurality of ledgers).

Referring to claim 9, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 1. Sato further teaches wherein said access comprises the steps of: said legitimate user sending a login request to said portal system through said 15user communication code; proposing a question to said legitimate user, said question comprising an answer limit time; said legitimate user receiving said question and encrypting said question through said user private key to complete the answer within said answer limit time and 20then submitting the encrypted said answer to said portal system; and said portal system verifying said answer and determining that said legitimate user is a legitimate user after confirming that said user public key of said answer meets said user public key of said legitimate user and then allowing said legitimate user to use a notification service (Sato: paras. 0077-0081 and figs. 1 and 5, generates a pair of the private key D21 and the public key D22).

Referring to claim 10, Sato and Popp teach the user identity verification method for secure transaction environment as claimed in claim 1. Sato further teaches wherein said question proposed to said legitimate user includes confirming said user public key for said legitimate user (Sato: para. 0056, verification).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        11/10/2021